Title: To John Adams from R.H. Gardiner, 1 March 1823
From: Gardiner, R.H.
To: Adams, John


				
					Sir
					Gardiner (Maine) March 1. 1823
				
				Knowing the interest which you feel in every thing relating to the improvement of the rising generation I take the liberty of inclosing to you an account of the Gardiner Lyceum recently established in this town & the inaugural address of its first principal.With the greatest / respect / I remain / Your Most obedt
				
					RH Gardiner
				
				
			